DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 12/08/2020. Claims 1-27 are pending in the Application, of which Claims 1 and 18 are independent. 
Continuity/Priority Information
The present Application 17115776, filed 12/08/2020 Claims Priority from Provisional Application 62945879, filed 12/09/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “error detection circuit” recited in Claims 2-10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The specification describes in Par. [0023]  “an error detection circuit (not explicitly shown in FIG. 1) is included in the memory pathway 130 of the driver core 120 that is configured to detect errors in data passing through the memory pathway 130” which fails to show in detail the link  between memory and the error detection circuit, thus a critical feature to the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “wherein the checker core is....receiving instructions and data read from the outer memory system as portions of committed instruction packets from the processor core” is indefinite.  It is unclear how one of ordinary skill in the art  is able to determine how to reconceive portions of the committed instruction packets versus total instruction packets. The Claim language merely repeats the specification  by receiving instructions and data read from the outer memory system 140 as portions of committed instruction packets from the driver core 150.
  Claims  14-17, the expressions recited in the Claims  are indefinite, i.e.  “via dedicated a wire bundle”   “a distance between the processor core and the checker core”  “checker core is formally verified and the processor core is not formally verified”   “commit instructions a fixed number of clock cycles after the processor core has committed the same  instructions”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D'ABREU (U.S. Pub. No. 20150363248) Pub. Date: 2015-12-17.
Regarding independent Claims 1 and 18, D'ABREU discloses a three-dimensional (3D) memory that includes error detection circuitry, comprising:
a processor core configured to execute instructions of an instruction set;
[0047] In a particular embodiment, the processor core 430 includes an instruction cache 432, a load/store unit 434, an arithmetic logic unit (ALU) unit 436, and a register file 438. The processor core 430 may be configured to retrieve data and executable instructions 426 via the load/store unit 434 from the read only memory 424.
an outer memory system configured to store instructions and data;
[0044] Referring to FIG. 4,  The storage component 408 “outer memory” also includes a controller 492 that is coupled to the interface circuitry 490 and that is also coupled to a memory, such as a memory array 494. [0048] Alternatively, or in addition, at least some of the executable instructions 426 may not be stored at the ROM 424 and may instead be stored at the memory array 494. The executable instructions 426 may be retrieved from the memory array 494 and stored at the RAM 422.
a checker core configured to access the outer memory system by receiving instructions and data read from the outer memory system;  [0052] The error correction circuitry 448 “checker core” may operate as described with reference to the error correction circuitry 122 of FIG. 1.  The error correction circuitry 448 may include dedicated hardware and circuitry configured to perform operations using data and error correcting code information corresponding to the data that are received as a result of a memory read from the storage component 408.

Regarding Claims 2-10, 21, D'ABREU discloses an error detection circuit implements an error correcting code; [0044] Referring to FIG. 4, The storage component 408 may also include error detection circuitry 496, which may operate as described with reference to the error detection circuitry 112 of FIG. 1. [0053] The executable instructions 426 may include instructions that are executable by the processor core 430 to perform memory management responsive to receiving an error indication from the error detection circuitry 496, such as the indication 142 of FIG. 1.
[0018] The error detection circuitry 112 may be configured to determine an indication 142 of a number of errors associated with a portion of the 3D memory 104, such as the word line 108.  For example, the error detection circuitry 112 may determine the indication 142 associated with the word line 108 based on performing particular ECC decoding operations on the data 150. The error detection circuitry 112 may provide (e.g., send) the indication 142 to the controller 120, such as via a bus that connects the 3D memory 104 and the controller 120.
[0020] In a particular embodiment, the error detection circuitry 112 includes a syndrome generator. The syndrome generator may perform parity checks by performing XOR operations based on an input codeword (e.g., all or a portion of the data 150).
Regarding Claim 11, D'ABREU discloses a first-in-first-out buffer configured store committed instruction packets; Fig. 3, [0039] In a particular embodiment, the controller 330 includes one or more buffers 332 to store instructions, data, or any combination thereof.

Regarding Claims 12-14, 19-20, D'ABREU discloses copy a corrected portion of an architectural state; [0051] The storage interface circuitry 440 may include data bus connectors 442, an output driver 444, input/output buffers and latches 446, and error correction circuitry 448. The error correction circuitry 448 may operate as described with reference to the error correction circuitry 122 of FIG. 1. [0024] The controller 120 includes error correction circuitry 122. The error correction circuitry 122 may be configured to correct, up to an error correction capability of an ECC scheme in use, any bit errors that may be present in data received from the 3D memory. In a particular embodiment, the error correction circuitry 122 and the error detection circuitry 112 form part of a distributed ECC engine.

Regarding Claims  15-17, D'ABREU discloses distance between the processor core and the checker core;  [0043] The interface circuitry 320 may include data bus connectors 322, an output driver 324 coupled to the data bus connectors 322, and input/output (I/O) buffers and latches 326. The I/O buffers and latches 326 may be configured to store or to latch data that is received via the data bus connectors 322 or data that is to be written to the data bus 306 via the data bus connectors 322. The I/O buffers and latches 326 may be coupled to error detection circuitry 380, which may function as described with reference to the error detection circuitry 112 of FIG. 1.

Regarding Claims 22-24, D'ABREU discloses instruction packet corresponding to data; [0047] In a particular embodiment, the processor core 430 includes an instruction cache 432, a load/store unit 434, an arithmetic logic unit (ALU) unit 436, and a register file 438. The processor core 430 may include, or may function substantially similarly to, an ARM core, as an illustrative, non-limiting example. For example, the processor core 430 may support a reduced instruction set computer (RISC) micro-architecture. The processor core 430 may be configured to retrieve data and executable instructions 426 via the load/store unit 434 from the read only memory 424.
Regarding Claims 24-27, D'ABREU discloses more results; [0029] In a particular embodiment, the 3D memory 104 may selectively provide the data 150 to the controller 120. For example, the 3D memory 104 may store one or more thresholds 114. In some implementations, the error detection circuitry 112 may compare an estimated or actual number of errors to one or more of the thresholds 114 and may generate the indication 142 to be sent to the controller 120 in response to the number of errors equaling or exceeding the threshold. For example, the indication 142 may be a flag bit indicating that a threshold number of errors has been detected. In other implementations, when a value of the indication 142 satisfies (e.g., exceeds) a particular threshold, such as a number of errors or a syndrome weight, the 3D memory 104 may send the indication 142 to the controller.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 16, 2022
Non-Final Rejection 20220513
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov